In an action to recover damages under policies of fire insurance, order denying appellants’ motion to compel a reply to the amended answer reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of compelling plaintiff to reply to the first, third and partial defenses, the reply to be served within ten days from the entry of the order herein. In our opinion, the court at Special Term improperly exercised its discretion in denying appellants’ motion. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.